


SILVER BAY REALTY TRUST CORP.
2012 EQUITY INCENTIVE PLAN
PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD AGREEMENT
Unless otherwise defined herein, the terms defined in the Silver Bay Realty
Trust Corp. 2012 Equity Incentive Plan (the “Plan”) will have the same defined
meanings in this Performance-Based Restricted Stock Unit Award Agreement (the
“Agreement”).
I.NOTICE OF PERFORMANCE-BASED RESTRICTED STOCK UNIT GRANT
Grantee Name:                    
Address:                
You have been granted the right to receive an Award of Performance-Based
Restricted Stock Units (the “Grant”), subject to the terms and conditions of the
Plan and this Agreement, as follows:
Grant Number                                        
Date of Grant                                        
Vest Date                            
Target Number of
Performance-Based Restricted Stock Units                        
Vesting Schedule:
Subject to any acceleration provisions contained in the Plan or set forth below,
the Performance-Based Restricted Stock Units will vest in accordance with the
following schedule; provided that you have not incurred a Termination of Service
prior to any such vesting date:
So long as your Service continues and subject to, and to the extent of, the
satisfaction of the performance goals as set forth in Attachment A below, a
number of Performance-Based Restricted Stock Units determined in accordance with
Attachment A shall vest on the Vest Date.
Dividend Equivalent Rights
During the period beginning on the Grant Date, as indicated above, and ending on
the date that the Performance-Based Restricted Stock Units are settled or
terminate, whichever occurs first, on each ex-dividend date following the date
that the Company declares a dividend on Common Stock (each a “Dividend Date”),
you will accrue “dividend equivalents” in the form of additional Restricted
Stock Units (the “DER Stock Units”) as described below that will be subject to
the same conditions and restrictions as the Performance-Based Restricted Stock
Units to which they attach

-1-

--------------------------------------------------------------------------------



as set forth in the Plan or this Agreement and will be settled in a number of
additional Shares as determined below on the settlement date as set forth in
Section 7 of Exhibit A.
On each Dividend Date, you will receive a number of DER Stock Units equal to (x)
the number of Dividend Equivalent Rights you hold on the Dividend Date
multiplied by the per Share dividend declared for such Dividend Date divided by
(y) the Fair Market Value of a Share of Common Stock on the Dividend Date.
For purposes of this Agreement, the below terms shall have the following
meanings:
“Aggregate DER Stock Units” shall mean, as of each Dividend Date and the Vest
Date, as applicable, the number of DER Stock Units awarded hereunder.
“Dividend Equivalent Rights” shall mean, as of each Dividend Date, the sum of
(x) Target Number of Performance-Based Restricted Stock Units, as set forth
above, and (y) the Aggregate DER Stock Units.
On the Vest Date, in addition to the number of Shares that you will be entitled
to receive with respect to your Performance-Based Restricted Stock Units
determined in accordance with Attachment A, you will be entitled to receive an
additional number of Shares with respect to your DER Stock Units equal to (x)
the Aggregate DER Stock Units on the Vest Date multiplied by (y) the TSR
Multiplier, as determined in accordance with Attachment A.
For purposes of this Agreement, all references to Performance-Based Restricted
Stock Unit shall also include DER Stock Units, unless not applicable based on
the context.
By Grantee’s signature and the signature of the representative of Silver Pay
Realty Trust Corp. (the “Company”) below, Grantee and the Company agree that
this Grant is awarded under and governed by the terms and conditions of the Plan
and this Agreement, including the Terms and Conditions of Performance-Based
Restricted Stock Unit Grant, attached hereto as Exhibit A, all of which are made
a part of this document. Grantee has reviewed the Plan and this Agreement in
their entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Agreement and fully understands all provisions of the Plan and
Agreement.
[Signature Page Follows]

-2-

--------------------------------------------------------------------------------



Grantee hereby agrees to accept as binding, conclusive and final all decisions
or interpretations of the Committee upon any questions relating to the Plan and
Agreement. Grantee further agrees to notify the Company upon any change in the
residence address indicated below.
GRANTEE:        SILVER BAY REALTY TRUST CORP.




                    
Signature        By
                    
Print Name        Title
Residence Address:    


        
                        



-3-

--------------------------------------------------------------------------------



EXHIBIT A
TERMS AND CONDITIONS OF PERFORMANCE-BASED
RESTRICTED STOCK UNIT GRANT
1.Performance-Based Restricted Stock Unit Grant. Pursuant to the Plan, the
Company hereby grants to the individual named in the Notice of Grant attached as
Part I (the “Notice of Grant”) of this Agreement (the “Grantee”) under the Plan
for past services and as a separate incentive in connection with his or her
services and not in lieu of any salary or other compensation for his or her
services, and Grantee hereby accepts from the Company, Performance-Based
Restricted Stock Units, subject to all of the terms and conditions in this
Agreement and the Plan, which is incorporated herein by reference. Subject to
Section 19 of the Plan, in the event of a conflict between the terms and
conditions of the Plan and the terms and conditions of this Agreement, the terms
and conditions of the Plan will prevail. Each Performance-Based Restricted Stock
Unit is a bookkeeping entry representing the right to receive a Share, on the
terms and conditions set forth herein and in the Plan. The Target Number of
Performance-Based Restricted Stock Units stated in the Notice of Grant reflects
the target number of Performance-Based Restricted Stock Units (the “Target
Amount”). The number of Performance-Based Restricted Stock Units ultimately paid
out to you will range from [ ]% to [ ]% of the Target Amount as determined based
upon the Company's performance during the performance period against the
performance goals as set forth in Attachment A.
2.    Company’s Obligation to Pay. Each Performance-Based Restricted Stock Unit
represents the right to receive a Share on the date it vests. Unless and until
the Performance-Based Restricted Stock Units will have vested in the manner set
forth in Section 3, Grantee will have no right to payment of any such
Performance-Based Restricted Stock Units. Prior to actual payment of any vested
Performance-Based Restricted Stock Units, such Performance-Based Restricted
Stock Unit will represent an unsecured obligation of the Company, payable (if at
all) only from the general assets of the Company. Any Performance-Based
Restricted Stock Units that vest in accordance with Sections 3, 4 or 6 will be
paid to Grantee (or in the event of Grantee’s death, to his or her estate) in
whole Shares, subject to Grantee satisfying any applicable tax withholding or
other obligations as set forth in Section 9.
3.    Vesting Schedule. Except as provided in Sections 4 and 6, and subject to
Section 5, the Performance-Based Restricted Stock Units awarded by this
Agreement will vest in accordance with the vesting provisions set forth in the
Notice of Grant (the “Vesting Schedule”). Performance-Based Restricted Stock
Units scheduled to vest on a certain date or upon the occurrence of a certain
condition will not vest in Grantee in accordance with any of the provisions of
this Agreement, unless Grantee continuously provides services to the Company
(i.e., does not incur a Termination of Service) from the Date of Grant (as set
forth in the Notice of Grant) until the date such vesting occurs, except as
otherwise set forth in this Agreement.
4.    Committee Discretion. The Committee, in its discretion, may accelerate the
vesting of the balance, or some lesser portion of the balance, of the unvested
Performance-Based Restricted Stock Units at any time, subject to the terms of
the Plan. If so accelerated, such Performance-Based Restricted Stock Units will
be considered as having vested as of the date specified by the Committee.

-4-

--------------------------------------------------------------------------------



Notwithstanding anything in the Plan or this Agreement to the contrary, if the
vesting of the balance, or some lesser portion of the balance, of the
Performance-Based Restricted Stock Units is accelerated in connection with
Grantee’s Termination of Service, other than due to death, and if (x) Grantee is
a “specified employee” within the meaning of Section 409A at the time of such
Termination of Service and (y) the payment of such accelerated Performance-Based
Restricted Stock Units will result in the imposition of additional tax under
Section 409A if paid to Grantee on or within the six (6) month period following
Grantee’s Termination of Service, then the payment of such accelerated
Performance-Based Restricted Stock Units will not be made until the date six (6)
months and one (1) day following the date of Grantee’s Termination of Service,
unless the Grantee dies following such Termination of Service, in which case,
the Performance-Based Restricted Stock Units will be paid in Shares to the
Grantee’s estate as soon as practicable following his or her death. It is the
intent of this Agreement to comply with the requirements of Section 409A so that
none of the Performance-Based Restricted Stock Units provided under this
Agreement or Shares issuable thereunder will be subject to the additional tax
imposed under Section 409A, and any ambiguities herein will be interpreted to so
comply. For purposes of this Agreement, “Section 409A” means Section 409A of the
Code, and any proposed, temporary or final Treasury Regulations and Internal
Revenue Service guidance thereunder, as each may be amended from time to time.
5.    Forfeiture upon Termination of Service; Leaves of Absence and Part-Time
Work.
(a)    Except as otherwise provided in this Section or Section 6, in the event
of the Grantee’s Termination of Service for any reason (whether or not in breach
of local labor laws), all unvested Performance-Based Restricted Stock Units
shall be immediately forfeited without consideration. For purposes of the
preceding sentence, Grantee’s right to vest in the Performance-Based Restricted
Stock Units will terminate effective as of the date that you are no longer
actively providing Service (or earlier upon your “Separation from Service”
within the meaning of Section 409A) and will not be extended by any notice
period mandated under local law (e.g., active Service would not include a period
of “garden leave” or similar period pursuant to local law); the Company shall
have the exclusive discretion to determine when you are no longer actively
providing Service for purposes of the Performance-Based Restricted Stock Units.
(b)    In the event of Grantee’s death or Disability, Grantee will vest in a
pro-rata portion of the Performance-Based Restricted Stock Units based on (x)
the number of Units that would have vested based on actual performance against
the performance goals in Attachment A multiplied by (y) a fraction, the
numerator of which is the number of days worked during the performance period
(as set forth in Attachment A) prior to a Termination of Service for death or
Disability and the denominator of which is the total number of days in such
performance period, settled in accordance with Section 7.
(c)    In the event of Grantee’s Termination of Service as a result of
Retirement, Grantee will vest in a pro-rata portion of the Performance-Based
Restricted Stock Units based on (x) the number of Units that would have vested
based on actual performance against the performance goals in Attachment A
multiplied by (y) a fraction, the numerator of which is the number of days
worked during the performance period (as set forth in Attachment A) prior to a
Termination of Service for Retirement and the denominator of which is the total
number of days in such performance

-5-

--------------------------------------------------------------------------------



period, settled in accordance with Section 7; provided that any unsettled or
unvested Performance-Based Restricted Stock Units shall be forfeited without
consideration immediately upon the breach of any of the following conditions:
(i)    For the remainder of the performance period as set forth in Attachment A,
Grantee shall not directly or indirectly, individually or on behalf of other
persons or entities, intentionally solicit or induce (a) any employee of the
Company (or any Subsidiary) to leave the employee’s employment in order to
accept employment with another person or entity or (b) any customer of the
Company (or any Subsidiary) with whom Grantee has worked in his or her capacity
as an Employee prior to Grantee’s Termination of Service whose identity and/or
any related information constitutes protected trade secrets (with such customers
determined as of the date of Grantee’s Termination of Service, to retain or use
any other person or entity for the purpose of rendering services in competition
with the Company (or any Subsidiary) or to purchase products from any business
which, in the opinion of the Company (or any Subsidiary), competes with or is in
conflict with the interests of the Company (or any Subsidiary), in either case,
unless these restrictions are prohibited (whether in whole or in part) by
applicable law.
(ii)    For the remainder of the performance period as set forth in Attachment
A, Grantee shall not render services for any organization or engage directly or
indirectly in any business which, in the opinion of the Company, competes with
or is in conflict with the interests of the Company (or any Subsidiary), unless
this restriction is prohibited by applicable law.
(iii)    Grantee shall not, without prior written authorization from the
Company, use or disclose any confidential information or trade secrets
concerning the Company (or any Subsidiary), in each case as determined by the
Committee, and the Committee’s determination shall be conclusive and binding.
(d)    For purposes of this Grant, Grantee will not have a Termination of
Service when Grantee goes on a military leave, a sick leave or another bona fide
leave of absence, if the leave was approved by the Company in writing and if
continued crediting of service is required by the terms of the leave or by
applicable law. But Grantee will have a Termination of Service when the approved
leave ends, unless Grantee immediately returns to active work.
(e)    Vesting of Grantee’s Performance-Based Restricted Stock Units will be
suspended during any unpaid leave of absence. If Grantee goes on a paid leave of
absence, then the Vesting Schedule specified in the Notice of Grant may be
adjusted in accordance with the Company’s leave of absence policy or the terms
of your leave. If Grantee commences working on a part-time basis, then the
Vesting Schedule specified in the Notice of Grant may be adjusted in accordance
with the Company’s part-time work policy or the terms of an agreement between
Grantee and the Company pertaining to your part-time schedule.
6.    Change of Control. To the extent the Performance-Based Restricted Stock
Units are outstanding at the time of a Change of Control, such Performance-Based
Restricted Stock Units will be converted into a number of time-based Restricted
Stock Units (the “Converted Restricted Stock Units”) that will vest on the Vest
Date, as follows: (i) if the Change of Control occurs prior to the 18-month
anniversary of the start of the performance period as set forth in Attachment A,
the

-6-

--------------------------------------------------------------------------------



Target Number of Performance-Based Restricted Stock Units; and (ii) if the
Change of Control occurs on or after the 18-month anniversary of the start of
such performance period, a number of Restricted Stock Units based on actual
achievement against the applicable performance goals based through the most
recently completed fiscal quarter immediately prior to the effective date of the
Change of Control. Further, to the extent the Converted Restricted Stock Units
are not assumed, the Converted Restricted Stock Units shall automatically become
vested in full immediately prior to the effective date of the Change of Control
and settled in accordance with Section 7 below. In the event of Grantee’s
Separation from Service without Cause or for “good reason” (within the meaning
of Section 409A) within the twenty-four (24) month period following the Change
of Control, the Converted Restricted Stock Units shall automatically become
vested in full upon such Termination of Service and settled in accordance with
Section 7 below.
7.    Settlement of Performance-Based Restricted Stock Units.
(a)    General Settlement Terms. The Performance-Based Restricted Stock Units,
to the extent earned and vested hereunder (including, without limitation by
reason of Retirement), shall be automatically settled in Shares on the Vest Date
(which constitutes a fixed payment date for purposes of Section 409A) or, if
earlier, upon the earliest to occur of the settlement events set forth below.
(b)    Change of Control. In the event a Change of Control is consummated prior
to the Vest Date and such Change of Control is a permissible distribution event
under Section 409A, the Performance-Based Restricted Stock Units shall be
automatically settled in Shares immediately prior to the effective date of the
Change of Control. In the event such Change of Control is not a permissible
distribution event under Section 409A, the Performance-Based Restricted Stock
Units shall be automatically settled in Shares upon the earlier of (i) the Vest
Date or (ii) Grantee’s Separation from Service that occurs at any time after
such Change of Control. Notwithstanding the foregoing, if, as of the Date of
Grant, Grantee has not satisfied and it is not possible for Grantee to satisfy
the conditions for Retirement with respect to this Performance-Based Restricted
Stock Unit award, then such settlement shall in all cases occur immediately
prior to the effective date of the Change of Control.
(c)    Separation from Service following a Change of Control. In the event of a
Grantee’s Separation from Service without Cause or for good reason within
twenty-four (24) months following a Change of Control, the Performance-Based
Restricted Stock Units shall be automatically settled in Shares upon such
Termination of Service.
8.    Death of Grantee. Any distribution or delivery to be made to Grantee under
this Agreement will, if Grantee is then deceased, be made to Grantee’s
designated beneficiary, or if no beneficiary survives Grantee, the Committee or
executor of Grantee’s estate. Any such transferee must furnish the Company with
(a) written notice of his or her status as transferee, and (b) evidence
satisfactory to the Company to establish the validity of the transfer and
compliance with any laws or regulations pertaining to said transfer.
9.    Withholding of Taxes. Regardless of any action the Company or Grantee’s
employer (the “Employer”) takes with respect to any or all applicable national,
local, or other tax or social

-7-

--------------------------------------------------------------------------------



contribution, withholding, required deductions, or other payments, if any, that
arise upon the grant or vesting of the Performance-Based Restricted Stock Units
or the holding or subsequent sale of Shares, and the receipt of dividends, if
any (“Tax-Related Items”), Grantee acknowledges and agrees that the ultimate
liability for all Tax-Related Items legally due by Grantee is and remains
Grantee’s responsibility and may exceed the amount actually withheld by the
Company or the Employer. Grantee further acknowledges that the Company and the
Employer (a) make no representations or undertakings regarding the treatment of
any Tax-Related Items in connection with any aspect of the Performance-Based
Restricted Stock Units, including grant or vesting, the subsequent sale of
Shares acquired under the Plan, and the receipt of dividends, if any; and (b)
does not commit to and is under no obligation to structure the terms of the
Performance-Based Restricted Stock Units or any aspect of the Performance-Based
Restricted Stock Units to reduce or eliminate Grantee’s liability for
Tax-Related Items, or achieve any particular tax result. Further, if Grantee has
become subject to tax in more than one jurisdiction between the date of grant
and the date of any relevant taxable event, Grantee acknowledges that the
Company and/or the Employer (or former employer, as applicable) may be required
to withhold or account for Tax-Related Items in more than one jurisdiction.
Notwithstanding any contrary provision of this Agreement, no certificate
representing the Shares will be issued to Grantee, unless and until satisfactory
arrangements (as determined by the Administrator) will have been made by Grantee
with respect to the payment of any Tax-Related Items which the Company
determines must be withheld with respect to such Shares.
The Administrator, in its sole discretion and pursuant to such procedures as it
may specify from time to time, may permit Grantee to satisfy such Tax-Related
Items, in whole or in part (without limitation) by (a) paying cash, (b) electing
to have the Company withhold otherwise deliverable Shares having a Fair Market
Value equal to the minimum amount required to be withheld, (c) delivering to the
Company already vested and owned Shares having a Fair Market Value equal to the
amount required to be withheld, or (d) selling a sufficient number of such
Shares otherwise deliverable to Grantee through such means as the Company may
determine in its sole discretion (whether through a broker or otherwise) equal
to the amount required to be withheld. To the extent determined appropriate by
the Company in its discretion, it will have the right (but not the obligation)
to satisfy any Tax-Related Items by reducing the number of Shares otherwise
deliverable to Grantee. If Grantee fails to make satisfactory arrangements for
the payment of any required Tax-Related Items hereunder at the time any
applicable Performance-Based Restricted Stock Units otherwise are scheduled to
vest pursuant to Sections 3, 4 or 6, Grantee will permanently forfeit such
Performance-Based Restricted Stock Units and any right to receive Shares
thereunder and the Performance-Based Restricted Stock Units will be returned to
the Company at no cost to the Company.
10.    Rights as Stockholder. Neither Grantee nor any person claiming under or
through Grantee will have any of the rights or privileges of a stockholder of
the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares will have been issued, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
Grantee. After such issuance, recordation and delivery, Grantee will have all
the rights of a stockholder of the Company with respect to voting such Shares
and receipt of dividends and distributions on such Shares.

-8-

--------------------------------------------------------------------------------



11.    No Guarantee of Continued Service. GRANTEE ACKNOWLEDGES AND AGREES THAT
THE VESTING OF THE PERFORMANCE-BASED RESTRICTED STOCK UNITS PURSUANT TO THE
VESTING SCHEDULE HEREOF IS EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER AT
THE WILL OF THE COMPANY (OR THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING
GRANTEE) AND NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS AWARD OF
PERFORMANCE-BASED RESTRICTED STOCK UNITS OR ACQUIRING SHARES HEREUNDER. GRANTEE
FURTHER ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE TRANSACTIONS
CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT
CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE
PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND WILL NOT
INTERFERE IN ANY WAY WITH GRANTEE’S RIGHT OR THE RIGHT OF THE COMPANY (OR THE
PARENT OR SUBSIDIARY EMPLOYING OR RETAINING GRANTEE) TO TERMINATE GRANTEE’S
RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT CAUSE.
12.    Address for Notices. Any notice to be given to the Company under the
terms of this Agreement will be addressed to the Company, in care of its Stock
Plan Administrator at Silver Bay Realty Corp, 3300 Fernbrook Lane North, Suite
210, Plymouth, MN 55447, or at such other address as the Company may hereafter
designate in writing.
13.    Grant is Not Transferable. Except to the limited extent provided in
Section 8, this grant and the rights and privileges conferred hereby will not be
transferred, assigned, pledged or hypothecated in any way (whether by operation
of law or otherwise) and will not be subject to sale under execution, attachment
or similar process. Upon any attempt to transfer, assign, pledge, hypothecate or
otherwise dispose of this grant, or any right or privilege conferred hereby, or
upon any attempted sale under any execution, attachment or similar process, this
grant and the rights and privileges conferred hereby immediately will become
null and void.
14.    Binding Agreement. Subject to the limitation on the transferability of
this Grant contained herein, this Agreement will be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.
15.    Additional Conditions to Issuance of Stock. If at any time the Company
will determine, in its discretion, that the listing, registration or
qualification of the Shares upon any securities exchange or under any state or
federal law, or the consent or approval of any governmental regulatory authority
is necessary or desirable as a condition to the issuance of Shares to Grantee
(or his or her estate), such issuance will not occur unless and until such
listing, registration, qualification, consent or approval will have been
effected or obtained free of any conditions not acceptable to the Company. Where
the Company determines that the delivery of the payment of any Shares will
violate federal securities laws or other applicable laws, the Company will defer
delivery until the earliest date at which the Company reasonably anticipates
that the delivery of Shares will no longer cause such violation. The Company
will make all reasonable efforts to meet the requirements of any such state or
federal law or securities exchange and to obtain any such consent or approval of
any such governmental authority. The Company shall not be obligated to

-9-

--------------------------------------------------------------------------------



issue any Shares pursuant to the Performance-Based Restricted Stock Units at any
time if the issuance of Shares violates or is not in compliance with any laws,
rules or regulations of the United States or any state or country.
Furthermore, the Company reserves the right to impose other requirements on
Grantee’s participation in the Plan, on the Performance-Based Restricted Stock
Units and on any Shares acquired under the Plan, to the extent the Company
determines it is necessary or advisable in order to comply with local law or
facilitate the administration of the Plan, and to require Grantee to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing. Furthermore, Grantee understands that the laws of the country in
which he or she is resident at the time of grant or vesting of the
Performance-Based Restricted Stock Units or the holding or disposition of Shares
(including any rules or regulations governing securities, foreign exchange, tax,
labor or other matters) may restrict or prevent the issuance of Shares or may
subject Grantee to additional procedural or regulatory requirements he or she is
solely responsible for and will have to independently fulfill in relation to the
Performance-Based Restricted Stock Units or the Shares.
16.    Plan Governs. This Agreement is subject to all terms and provisions of
the Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern. Capitalized terms used and not defined in this Agreement will have
the meaning set forth in the Plan.
17.    Committee Authority. The Committee will have the power to interpret the
Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Performance-Based Restricted Stock Units
have vested). All actions taken and all interpretations and determinations made
by the Committee in good faith will be final and binding upon Grantee, the
Company and all other interested persons. No member of the Committee will be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Agreement.
18.    Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to the Performance-Based Restricted Stock Units
awarded under the Plan or future Performance-Based Restricted Stock Units that
may be awarded under the Plan by electronic means or request Grantee’s consent
to participate in the Plan by electronic means. Grantee hereby consents to
receive such documents by electronic delivery and agrees to participate in the
Plan through any on-line or electronic system established and maintained by the
Company or another third party designated by the Company.
19.    Captions. Captions provided herein are for convenience only and are not
to serve as a basis for interpretation or construction of this Agreement.
20.    Agreement Severable. In the event that any provision in this Agreement
will be held invalid or unenforceable, such provision will be severable from,
and such invalidity or unenforceability will not be construed to have any effect
on, the remaining provisions of this Agreement.

-10-

--------------------------------------------------------------------------------



21.    Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. Grantee expressly warrants
that he or she is not accepting this Agreement in reliance on any promises,
representations, or inducements other than those contained herein. Modifications
to this Agreement or the Plan can be made only in an express written contract
executed by a duly authorized officer of the Company. Notwithstanding anything
to the contrary in the Plan or this Agreement, the Company reserves the right to
revise this Agreement as it deems necessary or advisable, in its sole discretion
and without the consent of Grantee, to comply with Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) or to otherwise avoid imposition
of any additional tax or income recognition under Section 409A of the Code in
connection to this award of Performance-Based Restricted Stock Units.
22.    Amendment, Suspension or Termination of the Plan. By accepting this
Grant, Grantee expressly warrants that he or she has received an award of
Performance-Based Restricted Stock Units under the Plan, and has received, read
and understood a description of the Plan. Grantee understands that the Plan is
discretionary in nature and may be amended, suspended or terminated by the
Company at any time.
23.    Governing Law. This Agreement will be governed by the laws of the State
of Maryland, without giving effect to the conflict of law principles thereof.
24.    Any Shares issued pursuant to this Agreement shall be subject to the
Company’s Stock Ownership Policy as then in effect and as may be amended by the
Board of Directors of the Company from time to time.



-11-

--------------------------------------------------------------------------------

Attachment A



PERFORMANCE GOALS FOR THE
SILVER BAY REALTY TRUST CORP.
PERFORMANCE-BASED RESTRICTED STOCK UNIT AGREEMENT
Performance Period


[ ]


Formula to determine payout of the Performance-Based Restricted Stock Units
Target Amount of Performance-Based Restricted Stock Units
multiplied by
Total Shareholder Return (“TSR”) Multiplier
Results in
Total Shares
TSR Multiplier
Based on the Company’s annualized TSR during the Performance Period as set forth
below:
Annualized TSR
TSR Multiplier
[ ]%
[ ]%
[ ]%
[ ]%
[ ]%
[ ]%
[ ]%
[ ]%
Below [ ]%
0%

To the extent the Company’s annualized TSR falls between two discrete points,
linear interpolation shall be used to determine the TSR Multiplier.
TSR
TSR shall be equal to the average price of a share of common stock during the
thirty (30) trading days prior to and ending on the last trading day on or
immediately prior to the last day of the Performance Period less the average
price of a share of common stock during the thirty (30) trading days prior to
and ending on the last trading day on or immediately prior to the first day of
the Performance Period, plus all dividends payments made during the Performance
Period, which are assumed to be re-invested as of the date of such dividend
distribution, divided by the average price of a share of common stock during the
thirty (30) trading days prior to and ending on the last trading day on or
immediately prior to the first day of the Performance Period, with all prices to
be automatically proportionately adjusted as applicable in the event of a stock
split, reverse stock split, combination, consolidation, reclassification or
subdivision.

-1-